DETAILED ACTION
This Office Action is in response to Application filed 17 November 2020.
Claims 1-21 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadi et al., U.S. Patent App. Pub. 2021/0216394, hereinafter referred to as “Gadi”.

Referring to claim 1, Gadi discloses a technique for migrating VMs with uncorrectable memory errors in a cloud computing deployment (See paragraphs 0011 and 0015). - A method for uncorrectable memory error recovery in a cloud computing environment, comprising: 
Gadi discloses a hypervisor reading pages that have a detected source host system uncorrectable memory error (See paragraphs 0011-0012). - receiving, at a virtual machine managing manager, signaling associated with an uncorrectable memory error detected by a source host machine; 
Gadi discloses the source host hypervisor identifying a memory page as being corrupt and tracking the page in a poison data structure (See paragraphs 0013 and 0036). - identifying one or more memory pages determined to be associated with the uncorrectable memory error as one or more respective poisoned memory pages; 
Gadi discloses copying the memory state of the VM from a source host system to a destination host system and the copying including transmitting data of memory pages to the destination (See paragraphs 0017-0018, 0043, and 0045). - sending unpoisoned memory pages associated with the source host machine to a target host machine, a given unpoisoned memory page being a memory page that is not identified as a poisoned memory page; and 
Gadi discloses sending any remaining dirty, written to and thus updated, guest memory pages to the destination host (See paragraph 0020). - sending updated pages associated with modifications of unpoisoned memory pages made at the source to the target host machine.

Referring to claim 2, Gadi discloses the VM is suspended (See paragraph 0017). - The method of claim 1, comprising pausing operation of one or more live virtual machines on the source host machine, the one or more live virtual machines associated with poisoned and unpoisoned memory pages.

Referring to claim 3, Gadi discloses resuming execution of the VM on the destination host system (See paragraph 0017). - The method of claim 2, comprising resuming operation of the one or more live virtual machines on the target host machine.

Referring to claim 4, Gadi discloses transmitting data via buffer including error metadata of the memory page (See paragraphs 0012, 0044, and 0046). - The method of claim 1, comprising reading information associated with the uncorrectable memory error from a bounce buffer.

Referring to claim 6, Gadi discloses mapping the guest memory pages to physical memory pages (See paragraph 0011). - The method of claim 1, comprising updating bitmaps for the unpoisoned memory pages and copying the updated bitmaps to generate the updated pages.

Referring to claim 7, Gadi discloses the VM is suspended and copies and dirty, thus updated, pages (See paragraphs 0017 and 0020). - The method of claim 6, wherein sending comprises sending the updated pages while operations of one or more VMs at the source host machine are paused.

Referring to claim 8, Gadi discloses the source host can transmit error metadata to the destination host indicating the memory page is corrupt (See paragraph 0012). - The method of claim 1, comprising transferring information associated with the respective poisoned memory pages to the target host machine.

Referring to claim 9, Gadi discloses a pre-copy phase where memory pages are transmitted from the source to destination host while the VM continues to run on the source, which includes memory pages that are corrupted (See paragraphs 0012 and 0018). - The method of claim 8, wherein transferring comprises sending the respective poisoned memory pages before pausing operations of one or more live virtual machines at the source host machine.

Referring to claim 11, Gadi discloses once the majority of the VM memory state has been copied over, the VM is migrated from the source host to destination host (See paragraph 0017). - The method of claim 1, comprising migrating one or more live virtual machines on the source host machine to one or more virtual machines on the target host machine based on the unpoisoned memory pages and the updated pages.

Referring to claim 12, Gadi discloses a system in a cloud computing deployment (See paragraph 0015). -  A cloud computing system, comprising: 
Gadi discloses a destination host system running a virtual machine (See Fig. 1 and paragraphs 0015-0017). - a target host machine capable of supporting one or more virtual machines; 
Gadi discloses a source host system running a virtual machine (See Fig. 1 and paragraphs 0015-0017). - a source host machine capable of supporting one or more virtual machines; and 
Gadi discloses the computer systems having a processor and a computer program on storage media (See paragraphs 0048 and 0049). - one or more processing devices coupled to a memory containing instructions, the instructions causing the one or more processing devices to: 
Gadi discloses a hypervisor reading pages that have a detected source host system uncorrectable memory error (See paragraphs 0011-0012). - receive signaling associated with an uncorrectable memory error detected by a source host machine; 
Gadi discloses the source host hypervisor identifying a memory page as being corrupt and tracking the page in a poison data structure (See paragraphs 0013 and 0036). - identify one or more memory pages determined to be associated with the uncorrectable memory error as one or more respective poisoned memory pages; 
Gadi discloses copying the memory state of the VM from a source host system to a destination host system and the copying including transmitting data of memory pages to the destination (See paragraphs 0017-0018, 0043, and 0045). - send unpoisoned memory pages associated with the source host machine to the target host machine, a given unpoisoned memory page being a memory page that is not identified as a poisoned memory page; and 
Gadi discloses sending any remaining dirty, written to and thus updated, guest memory pages to the destination host (See paragraph 0020). - -26-GOOGLE 3.OF-3205send updated pages associated with modifications of unpoisoned memory pages made at the source to the target host machine.

Referring to claim 13, Gadi discloses the VM is suspended (See paragraph 0017). - The cloud computing system of claim 12, the instructions causing the one or more processing devices to pause operation of one or more live virtual machines on the source host machine, the one or more live virtual machines associated with poisoned and unpoisoned memory pages.

Referring to claim 14, Gadi discloses resuming execution of the VM on the destination host system (See paragraph 0017). -  The cloud computing system of claim 13, the instructions causing the one or more processing devices to resume operations associated with the one or more live virtual machines on the target host machine.

Referring to claim 15, Gadi discloses transmitting data via buffer including error metadata of the memory page (See paragraphs 0012, 0044, and 0046). -  The cloud computing system of claim 12, the instructions causing the one or more processing devices to read information associated with the uncorrectable memory error from a bounce buffer.

Referring to claim 17, Gadi discloses Gadi discloses mapping the guest memory pages to physical memory pages (See paragraph 0011). -  The cloud computing system of claim 12, the instructions further causing the one or more processing devices to update bitmaps for the unpoisoned memory pages and copying the updated bitmaps to generate the updated pages.

Referring to claim 18, Gadi discloses the VM is suspended and copies and dirty, thus updated, pages (See paragraphs 0017 and 0020). -  The cloud computing system of claim 12, the instructions further causing the one or more processing devices to send the updated pages while operations of one or more VMs at the source host machine are paused.

Referring to claim 19, Gadi discloses the source host can transmit error metadata to the destination host indicating the memory page is corrupt (See paragraph 0012). -  The cloud computing system of claim 12, the instructions further causing the one or more processing devices to transfer information associated with the poisoned pages to the target host.

Referring to claim 20, Gadi discloses a pre-copy phase where memory pages are transmitted from the source to destination host while the VM continues to run on the source, which includes memory pages that are corrupted (See paragraphs 0012 and 0018). - The cloud computing system of claim 12, the instructions further causing the one or more processing devices to send the poisoned memory pages before pausing operations of the virtual machines at the source host.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadi in view of Ackaret et al., U.S. Patent App. Pub. 2014/0089725, hereinafter referred to as “Ackaret.

Referring to claim 5, Gadi discloses all the limitations (See rejection of claim 1) except for The method of claim 1, comprising performing checksums at the target host machine for only the unpoisoned memory pages.  However, Gadi does disclose the use of error metadata used by the destination host system and determining if the memory page has an uncorrectable error (See Gadi, paragraphs 0013 and 0030).
Ackaret discloses a method of managing memory of a computing environment including virtual machines and migration (See Ackaret, paragraph 0005 and 0072).  Ackaret discloses the use of checksum for detecting and correcting data (See Ackaret, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the uncorrectable memory error recovery of virtual machines of Gadi with the use of checksums of Ackaret.  This would have been obvious to do because it allows detection of data errors (See Ackaret, paragraph 0027).

Referring to claim 10, Gadi discloses all the limitations (See rejection of claim 1) except for The method of claim 1, comprising excluding poisoned pages from a checksum calculation at the target host machine.  However, Gadi does disclose the use of error metadata used by the destination host system and determining if the memory page has an uncorrectable error (See Gadi, paragraphs 0013 and 0030).
Ackaret discloses a method of managing memory of a computing environment including virtual machines and migration (See Ackaret, paragraph 0005 and 0072).  Ackaret discloses the use of checksum for detecting and correcting data (See Ackaret, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the uncorrectable memory error recovery of virtual machines of Gadi with the use of checksums of Ackaret.  This would have been obvious to do because it allows detection of data errors (See Ackaret, paragraph 0027).

Referring to claim 16, Gadi discloses all the limitations (See rejection of claim 12) except for The cloud computing system of claim 12, the instructions causing the one or more processing devices to perform checksums at the target host machine for only the unpoisoned memory pages.  However, Gadi does disclose the use of error metadata used by the destination host system and determining if the memory page has an uncorrectable error (See Gadi, paragraphs 0013 and 0030).
Ackaret discloses a method of managing memory of a computing environment including virtual machines and migration (See Ackaret, paragraph 0005 and 0072).  Ackaret discloses the use of checksum for detecting and correcting data (See Ackaret, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the uncorrectable memory error recovery of virtual machines of Gadi with the use of checksums of Ackaret.  This would have been obvious to do because it allows detection of data errors (See Ackaret, paragraph 0027).

Referring to claim 21, Gadi discloses all the limitations (See rejection of claim 12) except for The cloud computing system of claim 12, the instructions further causing the one or more processing devices to exclude poisoned pages from a checksum calculation at the target.  However, Gadi does disclose the use of error metadata used by the destination host system and determining if the memory page has an uncorrectable error (See Gadi, paragraphs 0013 and 0030).
Ackaret discloses a method of managing memory of a computing environment including virtual machines and migration (See Ackaret, paragraph 0005 and 0072).  Ackaret discloses the use of checksum for detecting and correcting data (See Ackaret, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the uncorrectable memory error recovery of virtual machines of Gadi with the use of checksums of Ackaret.  This would have been obvious to do because it allows detection of data errors (See Ackaret, paragraph 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2019/0369903 to Tsirkin
- Memory poisoning support in virtual machine environment
U.S. Patent App. Pub. 2019/0391843 to Franciosi et al.
- Backing up virtual machine memory for migration
U.S. Patent App. Pub. 2021/0286686 to Prasad
- Memory error handling during virtual machine migration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        June 1, 2022